Case 9:08-cv-80736-KAM Document 452-1 Entered on FLSD Docket 05/10/2019 Page 1 of 6




              EXHIBIT
                 1
Case 9:08-cv-80736-KAM Document 452-1 Entered on FLSD Docket 05/10/2019 Page 2 of 6
                                                                                                 PAUL G. CASSELL
                                                              Ronald N. Boyce Presidential Professor of Criminal Law
                                                                S.J. Quinney College of Law at the University of Utah
                                                                                                 383 S. University St.
                                                                                            Salt Lake City, UT 84112
                                                                                           Telephone: 801-585-5202
                                                                                              cassellp@law.utah.edu*


                                                 February 25, 2019

   Ms. Ariana Fajardo Orshan
   U.S. Attorney for the
     Southern District of Florida
   500 E. Broward Blvd.
   Ft. Lauderdale, FL 33394
   Via email: Sarah.Schall@usdoj.gov

           Re:      Protecting the Rights of Jeffrey Epstein’s Victims

   Dear Ms. Orshan:

          We represent several victims of sex abuse and trafficking crimes committed by
   Jeffrey Epstein, including Jane Doe 1, Jane Doe 2, Jane Doe 3, and Jane Doe 4. We write
   to request that you make your best efforts to see that these victims are accorded their
   rights under the Crime Victims’ Rights Act (CVRA), 18 U.S.C. § 3771. In particular, we
   ask you to immediately rescind the provisions in the non-prosecution agreement
   barring prosecution of Epstein and his co-conspirators and reopen the investigation. As
   Judge Marra has clearly ruled, your Office entered into those particular provisions with
   Epstein in 2007 illegally. We ask that you now extend to our clients – and all of
   Epstein’s victims – their right to confer about the reasons Epstein and his co-
   conspirators should be federally prosecuted by your Office for the crimes he committed
   against them.

          You are no doubt generally familiar with the facts surrounding Epstein’s
   numerous federal sex crimes committed within your District, so we will just highlight a
   few salient facts that were all recently found by U.S. District Judge Kenneth Marra in his
   detailed opinion and order granting our clients summary judgment and finding that
   your Office had violated the CVRA. Opinion and Order, Jane Does v. United States, No.
   9:08-cv-80736 (Feb. 21, 2019) (hereinafter referred to as “Summary Judgment Order”).

          As Judge Marra explained, between about 1999 and 2007, “Jeffrey Epstein
   sexually abused more than 30 minor girls, including Petitioners Jane Doe 1 and Jane
   Doe 2 . . . at his mansion in Palm Beach, Florida, and elsewhere in the United States and

   *
     This daytime business address is provided for identification and correspondence purposes only and is not intended
   to imply institutional endorsement by the University of Utah.
Case 9:08-cv-80736-KAM Document 452-1 Entered on FLSD Docket 05/10/2019 Page 3 of 6



   overseas. Because Epstein and his co-conspirators knowingly traveled in interstate and
   international commerce to sexually abuse Jane Doe 1, Jane Doe 2 and others, they
   committed violations of not only Florida law, but also federal law.” Id. at 1-2 (internal
   citations omitted). To make a long story short, ultimately in 2007 your Office entered
   into a non-prosecution agreement with Epstein, in which your Office agreed not to
   prosecute him for federal sex abuse crimes committed against Jane Doe 1 and Jane Doe
   2 and countless other underage girls whom Epstein and his co-conspirators victimized.
   Id. at 7-10. This non-prosecution agreement was an illegal agreement, as your Office
   entered into it by violating the CVRA:

                Here, it is undisputed that the Government entered into a NPA
         with Epstein without conferring with [Jane Doe 1 and Jane Doe 2] during
         its negotiation and signing. Instead, the Government sent letters to the
         victims requesting their “patience” with the investigation even after the
         Government entered into the NPA. At a bare minimum, the CVRA
         required the Government to inform Petitioners that it intended to enter
         into an agreement not to prosecute Epstein. Although the binding effect of
         the NPA was contingent upon Epstein pleading guilty to the state charges,
         that contingency was out of the control of the Government. The
         Government’s hands were permanently tied if Epstein fulfilled his
         obligations under the NPA. Thus, Petitioners and the other victims should
         have been notified of the Government’s intention to take that course of
         action before it bound itself under the NPA. Had the Petitioners been
         informed about the Government’s intention to forego federal prosecution
         of Epstein in deference to him pleading guilty to state charges, Petitioners
         could have conferred with the attorney for the Government and provided
         input. In re Dean, 527 F.3d 391, 394 (5th Cir. 2008) (there are rights under
         the CVRA including the “reasonable right to confer with the attorney for
         the Government”). Hence, the Government would have been able to
         “ascertain the victims’ views on the possible details of the [non-
         prosecution agreement].” Id. Indeed, it is this type of communication
         between prosecutors and victims that was intended by the passage of the
         CVRA. See United States v. Heaton, 458 F. Supp. 2d 1271 (D. Utah
         2006)(government motion to dismiss charge of using facility of interstate
         commerce to entice minors to engage in unlawful sexual activity would
         not be granted until government consulted with victim); United States v.
         Ingrassia, No. CR-04-0455ADSJO, 2005 WL 2875220, at *17 n. 11 (E.D.N.Y.
         Sept. 7, 2005) (Senate debate supports the view that the contemplated
         mechanism for victims to obtain information on which to base their input



                                               2
Case 9:08-cv-80736-KAM Document 452-1 Entered on FLSD Docket 05/10/2019 Page 4 of 6



           was conferral with the prosecutor concerning any critical stage or
           disposition of the case).

   Id. at 26-27.

         Judge Marra also noted that your Office had “concealed” the NPA from the
   victims and “misled” the victims about the possibility of a federal prosecution:

           Particularly problematic was the Government’s decision to conceal the
           existence of the NPA and mislead the victims to believe that federal
           prosecution was still a possibility. When the Government gives
           information to victims, it cannot be misleading. While the Government
           spent untold hours negotiating the terms and implications of the NPA
           with Epstein’s attorneys, scant information was shared with victims.
           Instead, the victims were told to be “patient” while the investigation
           proceeded.

   Id. at 28.

          In light of these and other illegal actions by your Office, Judge Marra specifically
   held that “under the facts of this case, there was a violation of the victims’ rights under
   the CVRA.” Id. at 33. He granted Jane Doe 1 and Jane Doe 2’s motion for summary
   judgement on the issue of whether your Office violated the CVRA, holding that their
   “right to conferral under the CVRA was violated.” Id.

           Because of these clear and specific findings, your Office now has clear and
   specific obligations under the CVRA. In particular, under 18 U.S.C. § 3771(c)(1), all
   “[o]fficers and employees of the Department of Justice . . . shall make their best efforts to
   see that crime victims are notified of, and accorded, the rights described in [the
   CVRA].” Your Office must follow this congressional command and “accord” Jane Doe
   1 and Jane Doe 2 – along with Epstein’s numerous other victims – their right to
   reasonably confer with your Office concerning the need for federally prosecuting
   Epstein and his co-conspirators for the numerous sexual trafficking crimes they
   committed in your District.

         Judge Marra has already directly ruled on how your Office must protect
   Epstein’s victims’ rights. Judge Marra has held that the victims’ “rights under the
   CVRA attach before the Government brings formal charges against a defendant.”
   Summary Judgment Order at 26 (citing Does v. United States, 817 F. Supp. 2d 1337, 1341



                                                 3
Case 9:08-cv-80736-KAM Document 452-1 Entered on FLSD Docket 05/10/2019 Page 5 of 6



   (S.D. Fla. 2011)). Judge Marra has also held that “the CVRA authorizes the rescission or
   “reopening” of a prosecutorial agreement, including a non-prosecution agreement,
   reached in violation of a prosecutor’s conferral obligations under the statute.” Id.
   (emphasis added) (quoting Does v. United States, 950 F. Supp. at 1267). Judge Marra has
   further held that “section 3771(d)(5) of the CVRA authorizes the setting aside of pre-
   charge prosecutorial agreements . . . .” Id. (citing Does v. United States, 950 F. Supp. 2d at
   1267). And, finally, Judge Marra has further held that “the ‘reasonable right to confer . .
   . in the case’ extends to the pre-charge state of criminal investigations and proceedings.”
   Id.

          In view of these findings – binding on your Office as a party to the litigation –
   your Office has a statutory duty to protect the CVRA rights of Jane Doe 1 and Jane Doe
   2 through “rescission or reopening” of Epstein’s non-prosecution agreement. We
   request that your Office immediately take that step and notify all of Epstein’s victims
   that the provisions in the agreement blocking the federal prosecution of Epstein and his
   co-conspirators have been rescinded and that the victims now have a right to confer
   with your Office about federal prosecution of Epstein. You and the other prosecutors in
   your Office have specific and personal obligations under the CVRA to make your “best
   efforts” to accord the victims of their rights. Congress did not limit those obligations in
   any way, and your Office must follow that congressional command.

          In the past, we have met at various times with your predecessor and the capable
   prosecutors handling this matter, trying to resolve these issues without the need for
   further litigation. All those efforts have been for naught, because your Office
   continually asserted the position that it had not violated the victims’ CVRA rights.
   Now that Judge Marra has directly rejected your Office’s claim, we hope that your
   Office will rapidly do the right thing and give the victims’ the conferral and other rights
   to which they are entitled.

          We would be happy to meet with your Office further to discuss how protecting
   victims’ rights can be most effectively accomplished. In light of Judge Marra’s order
   that we are to confer with your Office regarding issues concerning remedies in this case
   by March 8, the favor of a prompt reply is requested.




                                                 4
Case 9:08-cv-80736-KAM Document 452-1 Entered on FLSD Docket 05/10/2019 Page 6 of 6




         Thank you in advance for considering these requests.

                                   Sincerely,



                                   Bradley J. Edwards
                                   Paul G. Cassell
                                   Jack Scarola

                            Counsel for Jane Doe 1, Jane Doe 2, Jane Doe 3, and Jane Doe 4

   cc:   Dexter Lee
         Marie Villafaña




                                             5
